DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/KR2017/008681 filed 08/10/2017.

Response to Arguments/Amendments
3.	The Applicant’s amendments to claims 2 – 3 and 14 (see p. 6 of Applicant’s Remarks dated 12/29/2020), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 3 of the Office Action dated 09/29/2020) has been withdrawn.

4.	The Applicant’s arguments related to claims 8,  19, and 22 (see p. 6 of Applicant’s Remarks dated 12/29/2020), have been fully considered, but are not persuasive. The language at issue (“a system information block SIB for a narrowband”) persists, as do the grounds for rejection. The rejection is maintained, and is expanded to cover the claims that have been amended to contain this language.

5.	The Applicant’s arguments regarding the prior art rejection of newly amended claims (see pp. 6 – 11 of Applicant’s Remarks dated 12/29/2020), have been fully considered but are moot because the arguments do not apply to the set of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1 – 5, 7, 13 – 17, and 20 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The final limitation of claim 1 recites: “a system information block SIB for a narrowband”. This limitation does not make sense as written; it appears that this limitation has been truncated, and some words are missing. It is unclear what was meant to be claimed here, and the claim is indefinite. The other claims with this language, and their dependent claims, are likewise rejected.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 22 are contained in claim 1, the parent claim, aside for minor cosmetic and non-substantive differences.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8.	Claims 1, 4 – 5, 7, 13, 15  - 17, and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino (US 20200267705 A1) in view of Chang (US 20190166578 A1).

	Regarding claim 1, Rico Alvarino discloses subject matter relating to paging in NB-IoT systems. Specifically, Rico Alvarino discloses a method for receiving a paging signal (paging message; see paragraph [0119]), the method performed by a wireless device supporting a narrowband-internet of things NB-IoT, radio access technology RAT (NB-IoT; see paragraphs [0059 – 0060] and Title), and comprising: 
	receiving, from a serving cell, a list of non-anchor carriers (UE receives a list of PRBs (carriers) incl. one or more non-anchor PRBs from BS (i.e. serving cell); see paragraphs [0105] and [0111])
	receiving, from the serving cell, weight values for unevenly distributing paging signals over the non-anchor carriers in the list (weights for RBs, having different probabilities (i.e. with uneven distribution), are sent to UEs; see paragraph [0111]; resources (RBs) are for paging; see paragraph [0119] and Fig. 8 element 802); 
	selecting one non-anchor carrier in the list of the carriers, based on the weight values (UE receives weights from BS and uses them to select which PRB (i.e. carrier to use) from the list of PRBs; see paragraphs [0104 – 0105], [0111], and [0115]) and 
paging signal is sent via the non-anchor RB (carrier); see paragraph [0119] and Fig. 8 element 806), 
	wherein the selected non-anchor carrier is a carrier (non-anchor PRB; see paragraphs [0105] and [0111]),
	…
	wherein the selected non-anchor carrier is a carrier which allows the paging signal to be transmitted (paging signal is transmitted on non-anchor carrier; see paragraph [0119] and Fig. 8 element 806).
	Rico Alvarino does not explicitly disclose the signals that the non-anchor carrier does not receive.
	
	Chang discloses subject matter relating to paging in NB-IoT systems. Specifically, Chang discloses:
		… carrier, through which the wireless device does not expect to receive at least one or more signals, which includes at least one of:
		(i) a narrowband primary synchronization signal, NPSS, 
		(ii) a narrowband secondary synchronization signal, NSSS, 
		(iii) a narrowband physical broadcast channel, NPBCH, and 
		(iv) a system information block, SIB for a narrowband (non-anchor carriers should not expect narrowband PSS, SSS, PBCH, or SIB; see paragraph [0004]).


	Regarding claims 4 and 15, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino further discloses:
	wherein the list further includes information on anchor carriers (list can include both anchor and non-anchor PRBs (i.e. carrier); see paragraphs [0105 - 0106] and [0111])

	Regarding claim 5, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino further discloses:
	wherein the weight values are received in the form of a list, and the weight values in the list are arranged based on an order of physical resource blocks, PRBs (explicit probability values are sent for each RB; see paragraph [0115]; the Examiner notes that the list of RBs sent to the UE are necessarily in some kind of order, and therefore the corresponding weights are also necessarily arranged based on that order)

	Regarding claim 7, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino does not explicitly disclose the limitations of claim 7.

	Chang discloses subject matter relating to paging in NB-IoT systems. Specifically, Chang discloses:
	wherein the weight values are received via a radio resource control RRC signal (non-anchor carriers are configured via RRC; see paragraph [0004])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rico Alvarino with Chang by using RRC messages to configure the carrier (incl. sending the weights of Rico Alvarino). One of ordinary skill in the art would have found it obvious to do so, as RRC messages are typically used to configure various connection-related properties. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 13, Rico Alvarino discloses a wireless device for receiving a paging signal (paging message; see paragraph [0119]), the wireless device supporting a narrowband-internet of things, NB-IoT, radio access technology, RAT (NB-IoT; see paragraphs [0059 – 0060] and Title), and the wireless device comprising: 
	a transceiver (TX/RX; see Fig. 2); and
controller controlling tx/rx; see Fig. 2) and perform operations comprising: 
		receiving, from a serving cell, a list of non-anchor carriers (UE receives a list of PRBs (carriers) incl. one or more non-anchor PRBs from BS (i.e. serving cell); see paragraphs [0105] and [0111])
		receiving, from the serving cell, weight values for unevenly distributing paging signals over the non-anchor carriers in the list (weights for RBs, having different probabilities (i.e. with uneven distribution), are sent to UEs; see paragraph [0111]; resources (RBs) are for paging; see paragraph [0119] and Fig. 8 element 802); 
		selecting one non-anchor carrier in the list of the non-anchor carriers, based on the weight values (UE receives weights from BS and uses them to select which PRB (i.e. carrier to use) from the list of PRBs; see paragraphs [0104 – 0105], [0111], and [0115]) and
	receiving the paging signal via the selected non-anchor carrier (paging signal is sent via the non-anchor RB (carrier); see paragraph [0119] and Fig. 8 element 806),, 
	wherein the selected non-anchor carrier is a carrier (non-anchor PRB; see paragraphs [0105] and [0111]),
	…
	wherein the selected non-anchor carrier is a carrier which allows the paging signal to be transmitted (paging signal is transmitted on non-anchor carrier; see paragraph [0119] and Fig. 8 element 806).

	
	Chang discloses subject matter relating to paging in NB-IoT systems. Specifically, Chang discloses:
		… carrier, through which the wireless device does not expect to receive at least one or more signals, which includes at least one of:
		(i) a narrowband primary synchronization signal, NPSS, 
		(ii) a narrowband secondary synchronization signal, NSSS, 
		(iii) a narrowband physical broadcast channel, NPBCH, and 
		(iv) a system information block, SIB for a narrowband (non-anchor carriers should not expect narrowband PSS, SSS, PBCH, or SIB; see paragraph [0004]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rico Alvarino with Chang by not expecting the listed signals on the selected non-anchor carriers, as this is not typical for any non-anchor carrier, as noted by Chang. This limits the control signaling and allows for greater data usage on the channel. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Regarding claim 16, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino further discloses:
	wherein the weight values are received in the form of a list (explicit probability values are sent for each RB; see paragraph [0115])

	Regarding claim 17, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino further discloses:
	wherein the weight values in the list are arranged based on an order of PRBs (explicit probability values are sent for each RB; see paragraph [0115]; the Examiner notes that the list of RBs sent to the UE are necessarily in some kind of order, and therefore the corresponding weights are also necessarily arranged based on that order)

	Regarding claim 20, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino further discloses:
	wherein the non-anchor carrier is a non-anchor PRB (non-anchor PRBs; see paragraphs [0062], [0097], and [0105]).

	Regarding claim 21, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino does not explicitly disclose the limitations of claim 21.

	Chang further discloses:
anchor carrier receives e.g. SIB; see paragraph [0004])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Rico Alvarino with Chang by transmitting some or all of the listed signals on anchor carriers, as this is the typical place for these signals. This allows control signals/reference signals to be transmitted to the UE. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 22, Rico Alvarino and Chang teach the subject matter of the parent claim(s), as noted above. Rico Alvarino does not explicitly disclose the limitations of claim 22.
	
	Chang discloses:
	wherein the one or more signals includes at least one of: 
		a narrowband primary synchronization signal, NPSS, 
		a narrowband secondary synchronization signal, NSSS, 
		a narrowband physical broadcast channel, NPBCH, and 
		a system information block, SIB for a narrowband (non-anchor carriers should not expect narrowband PSS, SSS, PBCH, or SIB; see paragraph [0004]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464